DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I; and Species A-1 and B-1 in the reply filed on 11/23/20 is acknowledged.
Claims 24, 28 and 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/Species, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement filed on 9/18/18 partially fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. 
The NPL designated as “AW” (which is noted as being issued on 6/30/17) is not provide with a copy. The examiner further notes that the ISA Opinion filed with the application does not show any issue date. Even if the ISA Opinion on file is considered the NPL designated as AW, the NPL is not provided with a translation. Thus the NPL has not been considered.
Claim Interpretation
Regarding claim 21, the limitation: “an injection channel via which the blood sample may be injected,” the recitation “via which the blood sample may be injected” is purely directed towards applicant’s intended use/function of the claimed channel (in this case the intention is merely optional, which is evidenced by the word “may”). 
The term “injection” also does not impart any specific structural requirement for the claimed channel. The term “injection” is merely directed towards applicant’s intended function of the channel. The limitation is met by any channel or an opening.
 Regarding claim 21, the examiner notes that the language used to describe an intended use of a device (i.e. “for preparing a blood sample”) merely provides insight in understanding the operation of the device; or the environment in which the device may be used. The language does not add structural elements or requirements to the device being claimed. An invention is defined by the listing of elements which follows the transitional phrase.
Regarding claims, 21-23, 25-27 and 29-36, the claimed terms: chambers; channels; and emerge are interpreted in view of the figures; [0039]; [0105]; etc. 
The phrase: “… a channel emerges…” is interpreted to mean that the channel and a chamber are fluidically connected. 
Regarding claim 32, the recitation: “located downstream of the first chamber and upstream of the second chamber” is interpreted to mean between the first chamber and the second chamber. Unless something flows in a specific direction, things cannot be considered upstream or downstream of each other. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23, 25-27 and 29-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the limitation: “the first chamber configured to perform a separation and/or extraction of proteins to be analyzed present in the blood sample” is unclear. The claimed first chamber is not defined with any specific structural elements. It is unclear how the first chamber is structurally capable of performing a separation and/or extraction of proteins to be analyzed present in the blood sample. Applicant attempts to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function. The structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device.

Firstly, the claimed second chamber is not defined with any specific structural elements. It is unclear how the second chamber is structurally capable of performing a digestion of the proteins to be analyzed which are present to obtain a second sample including digested peptides and undigested proteins. The structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device.
Secondly, the first sample comprising proteins of different species is not recited as part of the claimed subject matter. Applicant attempts to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed first sample. The structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device with other unclaimed elements.
Regarding claim 21, the limitation: “a third chamber connected to the second chamber to receive the second sample including the digested peptides and the undigested proteins, the third chamber configured to perform a purification and stabilization of the digested peptides” is unclear. Again, the claimed third chamber is not defined with any specific structural elements. It is unclear how the third chamber is structurally capable of performing a purification and stabilization of the digested peptides. The structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device.

Applicant attempts to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed first sample. The structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device with other unclaimed elements.
As currently presented, a microfluidic device with three connected chambers with one of the chamber provided with an opening meets the claim. Claim 21 is replete with narrative intended use phrases that do not further structurally define the claimed device.
Regarding claim 21, the second chamber limitation, it is somewhat unclear where the second sample is coming from. It is unclear what applicant mean by “second sample.”
According to the specification, proteins of different species is processed into digested peptides and undigested protein. Therefore, the proteins of different species is a starting material and the digested peptides and the undigested protein are the product (processed material) of the proteins of different species. The digested peptides and the undigested protein are not exactly another sample. 
Claim 22 is unclear. It is unclear what applicant means by “depletion support present in the first chamber for taking up major proteins present in the blood sample.” The term “depletion” does not impart any specific structural requirement for the recited support. The term “depletion” is merely directed towards applicant’s intended function of the support. It is unclear how the recited structure, which is referred to as a support, is 
In addition, the term "major" is a relative term which renders the claim indefinite.  The term "major" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what amount or what is considered major or minor. The same applies to claim 23. 
Claim 23 is unclear. The claim does not exactly further limits/defines the depletion support as the beads. The claim recites that the support includes beads (open ended). The recitation: “grafted with one or more uptake components configured to the major proteins to be taken up” is also unclear. As currently worded/recited, is unclear if it is the beads or the first chamber which is being grafted. It is also unclear how a device which “take up” something (just to hold/retain something, according to specification) is capable of depleting something. 
Therefore, claim 23, per se, do not cure the deficiencies for claims 21 and 22. 
Claim 25 is unclear. It is unclear what comprises the functionalized surfaces. Does applicant mean an interior of the first chamber comprises the functionalized surfaces? The claim does not make it clear what is being considered the support. 
A card including a chamber does not necessarily mean that the chamber is a void formed in a substrate such that the chamber only inherently includes an interior surface. Claim 25 also does not positively claim a functionalized surface. 

Note: Depending on the nature of the amendments, claim 25 maybe considered one of the species A. Applicant has elected the “beads” embodiment. If applicant claims another embodiments (beads VS pillar VS interior surface of the chamber itself), the claim will be considered species A3. Therefore, depending on the nature of the amendments, claim 25 may be withdrawn from the consideration. 
Claim 26 is unclear. It is unclear what applicant means by “an enrichment support present in the first chamber to bind and enrich the proteins to be analyzed which are present in the blood sample.” The term “enrichment” does not impart any specific structural requirement for the recited support. The term “enrichment” is merely directed towards applicant’s intended function of the support. It is unclear how the recited structure, which is referred to as a support, is capable of binding and enriching the proteins to be analyzed which are present in the blood sample. It is also unclear how the claim is further structurally limiting of claim 21. 
Claim 27 is unclear. The claim does not exactly further limits/defines the enrichment support as the beads. The claim recites that the support includes beads (open ended). The recitation: “grafted with one or more enrichment components configured to the proteins to be enriched” is also unclear. As currently worded/recited, is unclear if it is the beads or the first chamber which is being grafted. It is also unclear how a device which is merely grafted for something is capable of enriching something. 
Therefore, claim 27, per se, do not cure the deficiencies for claims 21 and 26. 

The claim appears to be worded as applicant’s intended manufacturing method for the functionalized surface. Determination of patentability is based on the product itself and does not depend on its method of production. 
Note: Depending on the nature of the amendments, claim 29 maybe considered one of the species B. Applicant has elected the “beads” embodiment. If applicant claims another embodiments (beads VS pillar VS interior surface of the chamber itself), the claim will be considered species B3. Therefore, depending on the nature of the amendments, claim 29 may be withdrawn from the consideration. 
Claim 30 is unclear. It is unclear what surface comprises the enzyme. Does applicant mean an interior of the second chamber comprises the enzyme? The claim does not make it clear what is being considered the surface. A card including a chamber does not necessarily mean that the chamber is a void formed in a substrate such that the chamber only inherently includes an interior surface. 
Claim 31 is unclear. It is unclear how the claim is further structurally limiting of claim 21. A chamber inherently includes an internal volume. The recitation: “for storing an enzyme or a mixture of enzymes in lyophilized form for performing the digestion” is 
Claim 32 is unclear. The term “stabilization” does not impart any specific structural requirement for the claimed chamber. The term “stabilization” is merely directed towards applicant’s intended function of the intermediate chamber. It is also unclear what applicant means by “intermediate.” Does the term refer to an intermediate product of the protein species, or applicant means that the chamber is considered intermediate with respect to the first and the second chamber. 
Regarding claims 32-34, the phrases: “… located or arranged downstream and/or upstream…;” is unclear. Unless something flows in a specific direction, things cannot be considered upstream or downstream of each other. 
Claim 33 is unclear. The term “separation” does not impart any specific structural requirement for the claimed chamber. The term “separation” is merely directed towards applicant’s intended function of the initial chamber. It is also unclear what applicant means by “initial.” Claims 21 or 33 does not define anything that can be considered initial or final with respect to separation.  
*Claim 34 is unclear. The recitation” “to separate plasma and blood cells present in the blood sample” is purely directed towards applicant’s intended use/function of the separation means. It is unclear how the device claimed in claim 34 is capable of separating plasma and blood cells present in the blood sample. 
Claim 36 is unclear. It is unclear what applicant means by: “made in the card and distributed to…” The recitation is worded as applicant’s intended manufacturing method 
As currently presented, claims are replete with narrative intended use phrases that do not further structurally define the claimed device. It is unclear how the claimed device can be considered a device for “preparing blood” as defined in the preamble. As currently presented, much of the claims are met by a microfluidic device with multiple chambers.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 21-23, 25-27, 29-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Handique (US 20090130719). 
Regarding claims 21-23, 25-27, 29-34 and 36, Handique discloses (entire disclosure) a microfluidic cartridges configured to amplify and detect polynucleotides extracted from multiple biological samples in parallel (abstract). The technology includes a microfluidic substrate, comprising: a plurality of sample lanes, wherein each of the plurality of sample lanes comprises a microfluidic network having, in fluid communication with one another: an inlet; a first valve and a second valve; a first channel leading from the inlet, via the first valve, to a reaction chamber; and a second channel leading from the reaction chamber, via the second valve, to a vent (id.). The figures (e.g. 2D, 32) clearly shows microfluidic cartridge (in a form a thin card) with multiple chambers which are connected via channels. 
[0075] FIG. 2A shows a perspective view of a portion of an exemplary microfluidic cartridge 200 according to the present technology. The cartridge may be referred to as a multi-lane PCR cartridge. FIGS. 2B, 2C, and 2D show respectively top plan, side, and bottom plan views of the cartridge of FIG. 2A. Visible in FIGS. 2A-2D are various representative components of cartridge 200. In particular, the embodiment of 
Note: As to a limitation regarding a chamber in a form of a coil, the limitation, as currently presented, is considered a mere design choice. 
Handique may be silent with respect to processing of protein. However the dimensionality and the structural feature claimed in the instant application and the dimensionality and the structural feature in Handique’s device are the same. One of ordinary art would have been motivated to modify the device of Handique and provide protein processing feature/reagents with the Handique taught device instead of nucleic acid processing feature/reagents. 
.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Handique (US 20090130719), in view of Roukes (US 20090261241).
Regarding claim 35, the modified Handique discloses the microfluidic device as shown above. However, the modified Handique does not disclose a reverse-phase liquid chromatography column housed in one of the chamber. 
Roukes discloses multiple embodiments of microfluidic devices/techniques (i.e. analogues art). Roukes teaches ([0090]) that “advantages of miniaturized devices/techniques are faster, simpler sample preparation with minimal loss, smaller dead volume, and low crosscontamination. For example, on-chip protein digestion necessary for protein finger-printing uses tryptic enzymes immobilized on micro-beads to fill a microfluidic chamber in which tryptic digestion will take place efficiently. Additionally, solid-phase extraction (SPE) has been developed as a means to concentrate trace amounts of proteins from a biological sample when using microfluidics devices. SPE, requires packing a fluidic channel with C18 reverse phase beads. Alternatively, UV-selective in situ polymerization of SPE material to create a monolith SPE column can also be used to pack the fluidic channel. Additional increases in the sensitivity of detection can be obtained by using on-chip liquid chromatography to separate the peptides and proteins in a sample. Liquid chromatography can be accomplished by filling a long flow channel with ion-exchange beads or reverse phase 
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claim would also have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. Application of a known technique to a known device ready for improvement yields predictable results. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        3/12/2021